       Case: 1:20-cv-01908-DAP Doc #: 27 Filed: 09/15/20 1 of 4. PageID #: 473




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


A. PHILIP RANDOLPH INSTITUTE,                               )    CASE NO. 1:20-CV-01908
OF OHIO, ET AL.,                                            )
                                                            )
                  Plaintiffs,                               )    JUDGE DAN AARON POLSTER
         vs.                                                )
                                                            )    OPINION AND ORDER
FRANK LAROSE,                                               )
                                                            )
                  Defendant.                                )



         Before the Court is the Motion to Intervene of Donald J. Trump for President, Inc., the

Ohio Republican Party, The Republican National Committee, and the National Republican

Congressional Committee (collectively, “Intervenors”). Doc. #: 18. Plaintiffs oppose the Motion.

Doc. #: 23. Defendant has not taken a position.

         Plaintiffs are non-partisan civil rights organizations and individual voters challenging

Defendant Ohio Secretary of State Frank LaRose’s Directive 2020-16, which prohibits Ohio

counties from installing a ballot drop box at any location other than a county board of elections.

Doc. ##: 1, 13. Plaintiffs assert no Ohio statute limits drop boxes to a single location at the county

board of elections or requires LaRose to impose such limitations. Doc. #: 13 at 1. Plaintiffs further

claim that regardless of whether a statute authorizes LaRose’s action, 1 the prohibition in Directive




1
  The Secretary relies on Ohio Revised Code §§ 3509.04 and 3509.05 as the authority for this limitation. Section
3509.04 provides that when the director of a board of elections receives a completed absentee ballot application, the
director is required to send the voter an absentee ballot with a pre-printed envelope addressed to “the official title and
post-office address of the director.” Section 3509.05 provides an elector may mail or “personally deliver [a ballot] to
the director” and does not specify a location for delivery.
       Case: 1:20-cv-01908-DAP Doc #: 27 Filed: 09/15/20 2 of 4. PageID #: 474




2020-16 is unconstitutional as applied to the November 3, 2020 election, in light of the fears and

risks related to voting in person during the ongoing COVID-19 pandemic, and the concerns

regarding timely delivery of absentee ballots by the United States Postal Service. Plaintiffs ask this

Court to declare that those provisions, and the Directive, infringe the fundamental right to vote, in

violation of the First and Fourteenth Amendments to the United States Constitution. Doc. ##: 13,

17.

        Intervenors move to intervene as party defendants, first as of right, under Federal Rule of

Civil Procedure 24(a) and, alternatively, as permitted under Rule 24(b). If the Court finds that

permissive intervention is appropriate, it does not need to address whether intervention under Rule

24(a) is required in this case. League of Women Voters of Mich. v. Johnson, 902 F.3d 572, 577

(6th Cir. 2018). 2

        Rule 24(b) allows the Court to permit anyone to intervene who “has a claim or defense that

shares with the main action a common question of law or fact.” Before allowing permissive

intervention, the Court “must consider whether the intervention will unduly delay or prejudice the

adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3). Intervention may be subject

to appropriate conditions or restrictions imposed by the Court. See United States v. City of Detroit,

712 F.3d 925, 933 (6th Cir. 2013) (citing Advisory Committee Note to the 1966 amendment of

Rule 24); Beauregard, Inc. v. Sword Servs. LLC, 107 F.3d 351, 352–53 (5th Cir. 1997).

        Plaintiffs do not dispute that Intervenors have a defense that shares a common question of

law or fact in the main action. Instead, Plaintiffs argue permissive intervention would prejudice

them by interjecting partisan politics into this case and would cause complications and delay. 3 The


2
  The Court notes, however, it is unlikely that Intervenors can satisfy 24(a) because the Secretary can adequately
represent their interests.
3
  Plaintiffs claim delay may result from similar motions to intervene by other parties and partisan groups. However,
Rule 24 allows intervention only on timely motion, and since briefs are due tomorrow and next Monday, and the

                                                         2
      Case: 1:20-cv-01908-DAP Doc #: 27 Filed: 09/15/20 3 of 4. PageID #: 475




Court recognizes Plaintiffs’ concerns regarding inserting partisan politics into this non-partisan

case. The interpretation and constitutionality of the statute at issue should not be partisan issues.

Plaintiffs do not claim Directive 2020-16 or O.R.C. §§ 3509.04 and 3509.05 treat voters or

candidates unequally based on partisan affiliation, nor could they. It is unfortunate that in today’s

highly charged atmosphere, nearly every dispute over voting procedures is cast in a partisan light,

but that makes it incumbent that a court addressing such a dispute take every step possible to insure

that its procedures will be perceived by all to be fair and impartial.

        Accordingly, the Court will allow permissive intervention under Rule 24(b). The Court is

imposing the following conditions, to avoid prejudice and delay, and to ensure this non-partisan

case remains a non-partisan case:

                Intervenors shall adhere to the established briefing schedule. The Court has already

                 granted Intervenors’ request for leave to file a response to Plaintiffs’ motion for

                 preliminary injunction by the established deadline for Defendant to respond, no

                 later than noon on September 16, 2020.

                Intervenors shall confine their written submissions to the issues in Plaintiffs’

                 Complaint and motion for preliminary injunction: whether Ohio Rev. Code

                 §§ 3509.04 and 3509.05 prohibit a county board of elections from providing a

                 secure ballot drop box at any location other than the board of elections

                 headquarters; 4 and, if so, whether §§ 3509.04, 3509.05, and Directive 2020-16 are

                 unconstitutional as applied to the November 3, 2020 general election.




hearing is Wednesday, September 23rd, it is highly unlikely the Court would find any future motions to intervene
timely filed.
4
  The Court notes that earlier today, in the Franklin County Court of Common Pleas, Judge Frye issued an opinion
concluding that neither O.R.C. § 3509.05 nor any other statute support the Secretary’s prohibition on boards of
elections providing ballot boxes at locations other than boards of elections.

                                                       3
     Case: 1:20-cv-01908-DAP Doc #: 27 Filed: 09/15/20 4 of 4. PageID #: 476




             Intervenors shall cooperate in the discovery process and are prohibited from

              initiating independent discovery.

             The Court will allow Intervenors to make brief, non-duplicative arguments at the

              hearing, but Intervenors may not examine witnesses or present their own witnesses.

       Accordingly, the Motion, Doc. #: 18, is GRANTED. The Clerk is directed to file

Intervenors’ Answer attached to the Motion at Exhibit D. Intervenors shall file their brief in

opposition to Plaintiffs’ motion for a preliminary injunction no later than noon on September

16, 2020.



       IT IS SO ORDERED.



                                            /s/ Dan Aaron Polster_September 15, 2020_
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE




                                                  4
